Citation Nr: 0007701	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a hiatal hernia, 
seizure disorder, throat disability and chest disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1944.  

By rating action dated in January 1998 the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, 
denied entitlement to service connection for a seizure 
disorder, throat disability and chest disability.  In a May 
1998 rating action, the regional office denied entitlement to 
service connection for a hiatal hernia.  The veteran appealed 
from those decisions.  In October 1999 the veteran testified 
at a hearing at the regional office before a hearing officer.  
The case is now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  A hiatal hernia, seizure disorder, throat disability and 
chest disability were not demonstrated during the veteran's 
period of active military service.  

2.  The above conditions were initially medically reported 
many years following the veteran's release from active duty.

3.  There is no medical evidence establishing a link between 
the veteran's hiatal hernia, seizure disorder, throat 
disability and chest disability and his military service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a hiatal hernia, seizure disorder, a 
throat disability and chest disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.  

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service, 
reflect no complaints or findings regarding a hiatal hernia, 
seizure disorder, throat disability or chest disability.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1963.  He referred to an injury to his 
right hip occurring in February 1944.  

In a November 1963 rating action the regional office denied 
entitlement to service connection for a right hip disability.  

Beginning in October 1964 the veteran submitted several 
claims for a permanent and total disability rating for 
pension purposes.  The claims were denied by the regional 
office and the veteran appealed from those decisions.  The 
denials were affirmed by the Board of Veterans' Appeals.  In 
a January 1967 statement, H. G. McDaniel, M.D., indicated 
that the veteran's medical history reflected that he had 
fallen on ice in service in 1943.  The veteran complained of 
falling out spells and stated that there were occasions when 
he expectorated blood.  Dr. McDaniel indicated that the 
physical findings were essentially negative.  A diagnosis of 
a psychoneurosis was made.  

In January 1973 the veteran again submitted a claim for a 
permanent and total disability rating for pension purposes.  
In a January 1973 statement A. G. Shivly, M.D., indicated 
that the veteran had a history of coughing and expectoration 
of blood on an intermittent basis for three years.  He also 
complained of pain in his back and seizures.  He also 
complained of pain in his stomach.  A diagnosis was made of 
recurrent sore throat (tonsillitis).  

The veteran was examined by the VA in March 1973.  He 
reported chest pain and spitting up blood.  He also 
complained of back pain.  He indicated that he had been told 
that he had an "ulcer in his throat."  On special ear, nose 
and throat examination, the veteran reported that three years 
previously he had felt a numbness on his right jaw and 
hemoptysis began.  He reported that a soreness on the right 
side of his throat began a year previously.  On physical 
examination the septum was deviated to the right.  There was 
an ulceration on the left surface of the septum.  Examination 
of the throat showed the pharynx and larynx to appear normal.  
Diagnoses were made of a right septal deviation and 
ulceration of the septum on the left.  

An indirect laryngoscopy was performed and the larynx was 
seen to be entirely normal.  The cords were normal and had 
normal motion.  The nasopharynx was inspected and nothing 
abnormal could be seen.  Following that, digital examination 
of the nasopharynx was carried out and nothing abnormal could 
be felt except possibly some mild hypertrophy of the adenoid 
tissue.  A chest X-ray study was negative.  

The veteran was hospitalized by the VA in February 1978.  
Various findings were recorded on physical examination.  The 
skin was essentially normal with multiple superficial masses 
considered to be generalized lipomas.  The chest was clear.  
The abdomen had multiple superficial masses which were 
probable lipomas.  The final diagnoses were benign bronchial 
bleeding and chronic obstructive pulmonary disease.  

The veteran was examined by the VA in March 1990.  
Examination of the throat showed no injection.  The lungs 
were clear to auscultation.  There was no cough or fremitus 
present.  The chest was symmetrical.  On neurological 
examination the veteran had no areas of sensory or motor 
deficit.  His coordination and equilibrium were intact.  The 
diagnoses included minimal chronic obstructive pulmonary 
disease.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was seen in 1990 
and 1991 for various complaints.  In December 1990 chronic 
obstructive pulmonary disease was diagnosed.  In May 1991 he 
complained of headaches and pain involving his right chest.  
Examination of the throat showed that the tonsils were not 
enlarged.  Examination of the lungs showed no rales.  An 
assessment was made of sinus headache.  

In October 1997 the veteran claimed service connection for a 
hernia "in [his] chest".  He indicated that the hernia 
resulted from a fall he experienced while on active duty.  He 
also claimed service connection for a throat condition.

The veteran was afforded a VA gastrointestinal examination in 
April 1998.  He reported areas of herniation in the right 
thigh and abdomen.  He also stated that he had been diagnosed 
as having a hiatal hernia.  He reported that in the 1970's he 
had had one of the areas of herniation removed.  Following 
physical examination, the diagnoses included a small sliding 
hiatal hernia.  The examiner indicated that he could not find 
any information in the literature indicating that the 
veteran's symptoms could be caused or produced as a result of 
a fall on ice.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated in 1998 for various conditions.  In June 1998 it was 
noted that his lungs were clear.  In December 1998 the heart 
and lungs were within normal limits.  

During the course of an October 1999 hearing at the regional 
office, the veteran related that the symptoms of his hiatal 
hernia initially began during service after he slipped and 
fell while running on ice.  He stated that he had initially 
began getting treatment for it about six months prior to the 
hearing.  He reported that he had had considerable pain since 
the inservice accident.  He indicated that he had been taking 
medication for about six months.  He stated that he had had 
an operation for a hernia about 15 or 20 years previously.  
The veteran also stated that he had been told about 20 years 
previously that he had chest disease.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and epilepsy becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

As was observed above, the veteran's service medical records, 
including the report of his physical examination for 
separation from service, reflect no complaints or findings 
regarding any of the conditions for which service connection 
is claimed.  Those conditions were, in each instance, 
initially reported many years following the veteran's 
separation from military service.  Thus, in the absence of 
any of the claimed disorders either during the veteran's 
active military service or for such an extended time 
following his separation from service, service connection for 
the conditions at issue would not be warranted either on a 
direct basis or, in the case of the claimed seizure disorder, 
under the presumptive provisions of the law.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion, or other 
independent evidence which supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between any claimed disability and his 
military service.  Based on the evidence of record, then, the 
claims for service connection for a hiatal hernia, a seizure 
disorder, throat disability and chest disability are, in each 
instance, not plausible.  Therefore, they are, in each 
instance, and as was determined by the regional office 
relative to the claims for service connection for a seizure 
disorder, throat disability and chest disability, not well 
grounded.  Since the claims are not well grounded, they must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Eddenfield v. Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for a hiatal hernia on 
a ground different from that of the regional office; that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the regional office afforded the 
veteran greater consideration than the claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim for service 
connection for a hiatal hernia is well grounded would be 
pointless and in light of the laws cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49,747 (1992).  To 
submit a well-grounded claim, the veteran would need to offer 
competent evidence, such as a medical statement, that there 
is a relationship between his hiatal hernia and his military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for a hiatal hernia, 
seizure disorder, throat disability and chest disability is 
not established.  The appeal is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals




 

